Judgment unanimously reversed, writ reinstated and matter remitted to Wyoming County Court for proceedings in accordance with the following Memorandum: In reliance upon People ex rel. Ochs v. La Vallee (33 A D 2d *68080) and similar authority, County Court dismissed without a hearing relator’s writ of habeas corpus. Since such dismissal, People ex rel. Menechino v. Warden (27 N Y 2d 376) and People ex rel. Maggio v. Casscles (28 N Y 2d 415) have been decided, rendering obsolete the prior law respecting the rights of parolees on revocation hearings. The Maggio decision requires reversal of the judgment herein, reinstatement of the writ of habeas corpus and remission of the application to the Wyoming County Court for hearing to determine whether relator is entitled to a new parole revocation hearing upon application of the standards set forth in the opinion in that ease. (Appeal from judgment of Wyoming County Court dismissing writ of habeas corpus.) Present — Del Veeehio, J. P., Witmer, Moule, Cardamone and Henry, JJ.